DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 20, 2020 and the Information Disclosure Statement (IDS) filed February 23, 2022.

Claims 1-22 are pending in the application.  Claims 1 and 16 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on February 23, 2022.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20170162091 A1 to Wu et al. (referred to hereafter as “Wu”).

Regarding claim 1, Wu teaches a micro light-emitting diode display {Figure 2C, comprising: a first-type {“first-type” (paragraph [0025])} semiconductor base layer {122-1}; a plurality of semiconductor light-emitting mesas {122a, 122b}, dispersedly disposed on the first-type semiconductor base layer; a semiconductor heightening portion {dummy mesa 122c}, disposed on the first-type semiconductor base layer, wherein a top surface of the semiconductor heightening portion {122c} facing away from the first-type semiconductor base layer {122-1} 
Regarding claim 2 (that depends from claim 1), Wu teaches each of the semiconductor light-emitting mesas {122a, 122b} comprises a second-type semiconductor layer {122-4, 122-5, “second type” (paragraph [0032])}.  It would be expected by one of ordinary skill in the art that an electrical polarity of the second-type semiconductor layer would be opposite to an electrical polarity of the first-type semiconductor base layer for the device to function properly. Regarding claim 3 (that depends from claim 2), it would be expected by one of ordinary skill in the art that the Wu electrical polarity of the first bonding metal layer {E1} is opposite to an electrical polarity of the second bonding metal layers {E2, E3} for the device to function properly. Regarding claim 4 (that depends from claim 1), Wu teaches the first bonding metal layer {E1} comprises an extension section {the middle section extending from the bottom side surface} extending from a side surface of the semiconductor heightening portion {122c} to the first-type semiconductor base layer {122-1}. Regarding claim 5 (that depends from claim 4), Wu teaches a conductive layer {the layer of material in the middle section extending from the bottom side surface of E1}, wherein the conductive layer is a patterned structure {all of E1 is patterned}, the conductive layer and the semiconductor light-emitting mesas {122a, 122b} are distributed on the first-type semiconductor base layer {122-1} in an alternating manner, and the extension section {the middle section extending from the bottom side surface} is electrically connected to the first-type semiconductor base layer {E1 is connected to 122-1 through the conductive layer/extension in E1} through the conductive layer. Regarding claim 6 (that depends from claim 1), although Wu does not explicitly state that, in a direction perpendicular to the first-type semiconductor base layer {122-1}, a deposition thickness of the first bonding metal layer {E1} is exactly equal to a deposition thickness of the second bonding metal layers {E2, E3}, it would have been obvious to make the layers substantially the same so that the same steps and materials could be used.
Regarding claim 7 (that depends from claim 1), Wu teaches a circuit substrate {110; Figure 1}; a third bonding metal layer {B2}, electrically bonding the first bonding metal layer {E1} and the circuit substrate {110}; and a plurality of fourth bonding metal layers {B2, B3}, electrically bonding the second bonding metal layers {E2, E3} and the circuit substrate {110}.  Although Wu does not explicitly state that a bonding surface between the first bonding metal layer {E1} and the third bonding metal layer {B2} is coplanar with a bonding surface between each of the second bonding metal layers {E2, E3} and a corresponding one of the fourth bonding metal layers {B2, B3}, it would have been obvious to make the layers substantially the same so that the same steps and materials could be used.
Regarding claim 8 (that depends from claim 1), Wu teaches each of the semiconductor light-emitting mesas {122a, 122b} and the semiconductor heightening portion comprises: a second-type semiconductor layer {122-4, 122-5}; and an active layer {122-2, 122-3}, located between the first-type semiconductor base layer {122-1} and the second-type semiconductor layer {122-4, 122-5}, wherein the semiconductor heightening portion {122c} is a dummy semiconductor layer {“dummy” (paragraph [0033])}. Regarding claim 9 (that depends from claim 1), Wu Figure 2D shows an insulating layer {130}, covering a portion of each of the semiconductor light-emitting mesas {122a, 122b} and exposing another portion of each of the semiconductor light-emitting mesas {122a, 122b} to be bonded to a corresponding one of the second bonding metal layers {E2, E3}. Regarding claim 10 (that depends from claim 9), Wu teaches the insulating layer {130} has a plurality of openings {the openings in 130} to expose the other portions of the semiconductor light-emitting mesas {132a, 132b}, and the second bonding metal layers {E2, E3} are embedded in the openings to be bonded to the corresponding semiconductor light-emitting mesas. Regarding claim 11 (that depends from claim 10), Wu Figure 2D shows top surfaces of the second bonding metal layers {E2, E3} facing away from the first-type semiconductor base layer {122-1} are aligned with a top surface of the insulating layer {130} facing away from the first-type semiconductor base layer {122-1}. Regarding claim 12 (that depends from claim 9), Wu Figure 2D shows the insulating layer {130} further covers the semiconductor heightening portion {122c}. Regarding claim 13 (that depends from claim 12), although Wu does not explicitly state that a bonding surface between the insulating layer {130} and the first bonding metal layer {E1} is exactly coplanar with a bonding surface between the insulating layer {130} and the second bonding metal layers {E2, E3}, as the elements are made at the same time, it would have been obvious to make the substantially coplanar so that the same steps and materials could be used.Regarding claim 15 (that depends from claim 1), Wu teaches an insulating layer {130}, disposed between the semiconductor heightening portion {122c} and the first bonding metal layer {E1}, wherein the insulating layer {130} is located on the top surface of the first bonding surface bonded to the semiconductor heightening portion {122c}. Regarding claim 16, Wu teaches a micro light-emitting diode display {Figure 2D}, comprising: a first-type {“first-type” (paragraph [0025])} semiconductor base layer {122-1}; a plurality of semiconductor light-emitting mesas {122a, 122b, along with 130 on 122a and 122b}, dispersedly disposed on the first-type semiconductor base layer; an insulating heightening portion {dummy mesa 122c with insulating layer 130}, disposed on the first-type semiconductor base layer, 
Although Wu does not explicitly state that the tops of the mesas {122c, 122a, 122b and insulating layer 130 thereover} are coplanar, as the mesas {122c, 122a, 122b} and insulating layer over the mesas are made at the same time, it would have been obvious to make the substantially coplanar so that the same steps and materials could be used.
Regarding claim 17 (that depends from claim 16), Wu teaches the first bonding metal layer {E1} comprises an extension section {the middle section extending from the bottom side surface} extending from a side surface of the semiconductor heightening portion {122c} to the first-type semiconductor base layer {122-1}.
Regarding claim 18 (that depends from claim 17), Wu teaches a conductive layer {the layer of material in the middle section extending from the bottom side surface of E1}, wherein the conductive layer is a patterned structure {all of E1 is patterned}, the conductive layer and the semiconductor light-emitting mesas {122a, 122b} are distributed on the first-type semiconductor base layer {122-1} in an alternating manner, and the extension section {the middle section extending from the bottom side surface} is electrically connected to the first-type semiconductor base layer {E1 is connected to 122-1 through the conductive layer/extension in E1} through the conductive layer.
Regarding claim 19 (that depends from claim 16), Wu teaches a circuit substrate {110; Figure 1}; a third bonding metal layer {B2}, electrically bonding the first bonding metal layer {E1} and the circuit substrate {110}; and a plurality of fourth bonding metal layers {B2, B3}, electrically bonding the second bonding metal layers {E2, E3} and the circuit substrate {110}.  Although Wu does not explicitly state that a bonding surface between the first bonding metal layer {E1} and the third bonding metal layer {B2} is coplanar with a bonding surface between each of the second bonding metal layers {E2, E3} and a corresponding one of the fourth bonding metal layers {B2, B3}, it would have been obvious to make the layers substantially the same so that the same steps and materials could be used.
Regarding claim 20 (that depends from claim 16), Wu Figure 2D shows an insulating layer {130}, covering a portion of each of the semiconductor light-emitting mesas {122a, 122b} and exposing another portion of each of the semiconductor light-emitting mesas {122a, 122b} to be bonded to a corresponding one of the second bonding metal layers {E2, E3}. Regarding claim 21 (that depends from claim 20), Wu teaches the insulating layer {130} has a plurality of openings {the openings in 130} to expose the other portions of the semiconductor light-emitting mesas {132a, 132b}, and the second bonding metal layers {E2, E3} are embedded in the openings to be bonded to the corresponding semiconductor light-emitting mesas. Regarding claim 22 (that depends from claim 21), Wu Figure 2D shows top surfaces of the second bonding metal layers {E2, E3} facing away from the first-type semiconductor base layer {122-1} are aligned with a top surface of the insulating layer {130} facing away from the first-type semiconductor base layer {122-1}. 

Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Application No. 10205055 B2 to Chu et al. (referred to hereafter as “Chu”).
Regarding claim 14 (that depends from claim 9), Wu does not appear to explicitly describe a plurality of reflective metal layers, respectively disposed on side surfaces of the semiconductor light-emitting mesas, wherein the insulating layer is disposed between each of the reflective metal layers and a corresponding one of the semiconductor light-emitting mesas.   Chu shows that it was known to have such a plurality of reflective metal layers {“a sidewall of reflection layer 40” (Chu column 5, lines 38-39}.  It would have been obvious to one of ordinary skill in the art to combine the Chu reflective sidewalls with the Wu device so that light from an LED could be kept from mixing with light from other LEDs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826